DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2014/0322600 A1) in view of Ueda (JP 2018-106879A, refer to English translation) and Visco et al. (US 2017/0229731 A1).
Regarding claim 1, Morita discloses a rechargeable lithium battery (nonaqueous electrolyte secondary battery, see Title, Abstract, [0028]), comprising: 
an electrode laminate (electrode body 20, [0031]) comprising: 
a positive electrode (positive electrode sheet 30 [0033]) comprising: 
a positive current collector (positive electrode collector 32 [0033]); and 
a positive active material layer disposed on the positive current collector (positive electrode active material layer 34 [0033]); 
a negative electrode (negative electrode 50 [0033]) comprising: 
a negative current collector (negative electrode collector 52 [0033]); 
a negative active material layer disposed on the negative current collector (negative electrode active material layer 54 [0033]); and 
a negative electrode functional layer disposed on the negative active material layer (heat resistance layer 72 is a functional layer [0034], Fig, 4); and 
a separator (separator 70A,70B [0034]),
wherein the positive active material layer comprises: 
a first positive active material comprising at least one of a composite oxide of a metal selected from cobalt, manganese, nickel, and a combination thereof and lithium ([0076]-[0078]); and 
a second positive active material comprising a compound represented by
Chemical Formula 1 (two or more substances that have been conventionally used in lithium secondary batteries can be used without any particular limitation [0076]; polyanion [0079]), 
wherein the negative electrode functional layer comprises: 
polyethylene particles (particulate polymer included in the heat resistance layer 72 [0046]), and 
wherein an operation voltage is greater than or equal to about 4.3 V (operating voltage greater than or equal to 4.2V [0116]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Further regarding claim 1 reciting the limitation “[Chemical Formula 1] LiaFe1-x1Mx1PO4 wherein, 0.90 ≤ a ≤ 1.8, 0 ≤ x1 ≤ 0.7, and M is Mn, Co, Ni, or a combination thereof”, while Morita does not explicitly disclose chemical formula 1, there are only a finite number of solutions for choosing the polyanion having general formula LiMAO4, wherein M is selected from Fe, Co, Ni, Mn and A is selected from P, Si, S, V ([0079]), namely, selecting M and A among the list.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).
	However, Morita does not disclose flake-shaped polyethylene particles.
Ueda discloses a negative electrode with an insulating layer including polyolefin particles, polyolefin such as polyethylene, having an aspect ratio of about 1.0 to 2.0 (Abstract, [0026]-[0027]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known polyethylene particles having an aspect ratio of about 1.0 to 2.0, which is considered to be ‘flake-shaped’ due to the aspect ratio, was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding claim 1, Morita does not disclose the electrode laminate has a ratio (L/W) of a height (L), which is a length in a protruding direction of the electrode terminal, relative to a width (W), which is perpendicular to the protruding direction of the electrode terminal and parallel to the laminate surface, ranges between about 1.1 and about 2.3.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Regarding claim 2, modified Morita discloses all of the claim limitations as set forth above.  Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  While modified Morita does not expressly disclose the electrode laminate has a volume of about 17.5 cc to about 30 cc, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Regarding claim 4, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the operation voltage is about 4.3 V to about 4.5 V (operating voltage greater than or equal to 4.2V [0116]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.). 
Regarding claim 7, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the positive active material layer further comprises: a positive electrode functional layer disposed on the positive active material layer (Fig. 4 shows another heat resistance layer 72 disposed between the positive electrode 30 and separator 70A). 
Regarding claim 8, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the first positive active material is included in the positive active material layer, and the second positive active material is included in at least one of the positive active material layer and the positive electrode functional layer (two or more substances that have been conventionally used in lithium secondary batteries can be used without any particular limitation [0076]). 
Regarding claim 9, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the first positive active material comprises one selected from LiCoO2, LibM11-y1-z1M2y1M3z1O2 (0.9≤b≤1.8, 0≤y1≤1, 0≤z1≤1, 0≤y1+z1≤1, M1, M2, and M3 are independently a metal of Ni, Co, Mn, Al, Sr, Mg, or La), and a combination thereof (LiCoO2 [0076]). 
Regarding claim 10, modified Morita discloses all of the claim limitations as set forth above.  	Further regarding claim 10 reciting the limitation “the second positive active material comprises LiFePO4”, while Morita does not explicitly disclose LiFePO4, there are only a finite number of solutions for choosing the polyanion having general formula LiMAO4, wherein M is selected from Fe, Co, Ni, Mn and A is selected from P, Si, S, V ([0079]), namely, selecting M and A among the list.  Thus, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1397 (2007).
Regarding claim 11, modified Morita discloses all of the claim limitations as set forth above.  Ueda further discloses an average particle size (D50) of the flake-shaped polyethylene particles is about 1 µm to about 8 µm (average particle size is 0.5 to 5 µm [0027]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 12, modified Morita discloses all of the claim limitations as set forth above.  Ueda further discloses a ratio of the long axis length relative to the short axis length of the flake-shaped polyethylene particles is about 1 to about 5 (aspect ratio of about 1.0 to 2.0 [0027]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.). 
Regarding claim 13, modified Morita discloses all of the claim limitations as set forth above.  Ueda further discloses a thickness of the flake-shaped polyethylene particles is about 0.2 µm to about 4 µm (aspect ratio of about 1.0 to 2.0 and average particle size is 0.5 to 5 µm [0027]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.). 
Regarding claim 14, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the negative electrode functional layer further comprises inorganic particles and a binder (heat resistance layer including inorganic filler and binder [0014]). 
Regarding claim 15, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses a sum weight of the flake-shaped polyethylene particles and the inorganic particles over a weight of the binder is about 80:20 to about 99: 1 by weight (ratio of particulate polymer in the heat resistance layer is 10% by mass to 50% by mass, where total amount of inorganic filler, binder and particulate polymer in the heat resistance layer is taken as 100% by mass [0059], such that the ratio of inorganic filler and binder is 90 to 50 % by mass; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 16, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the flake-shaped polyethylene particles and the inorganic particles are included in a weight ratio of about 95:5 to about 10:90 (mass ratio of the binder in the heat resistance layer is between 1% by mass to 60% by mass [0104]; It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.).
Regarding claim 17, modified Morita discloses all of the claim limitations as set forth above.  Morita further discloses the negative electrode functional layer has a thickness of about 1 µm to about 10 µm (1 to 7 µm [0049]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2014/0322600 A1) in view of Ueda (JP 2018-106879A, refer to English translation) and Visco et al. (US 2017/0229731 A1), as applied to claims 1-2, 4, 7-17 above, and further in view of Shiu et al. (US 2018/0083312 A1).
Regarding claim 3, modified Morita discloses all of the claim limitations as set forth above.  However, modified Morita does not further disclose the electrode laminate has an energy density of about 600 Wh/L to about 750 Wh/L.
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 2014/0322600 A1) in view of Ueda (JP 2018-106879A, refer to English translation) and Visco et al. (US 2017/0229731 A1), as applied to claims 1-2, 4, 7-17 above, and further in view of Huang et al. (US 2007/0057228 A1).
Regarding claim 5, modified Morita discloses all of the claim limitations as set forth above.  However, Morita does not disclose the first positive active material is included in about 80 wt% to about 97 wt% based on a total weight of the positive active material layer. 
Huang discloses a high performance composite electrode material (Title, Abstract) comprising a mixture of first and second materials, wherein the first material is chosen among lithium composite metal oxide including Co, Ni, etc. and the second material is LiFePO4 in a weight ratio of 90/10, and the active material is 90% by weight of the electrode ([0028]-[0030]).  Huang further discloses producing anodes and cathodes for rechargeable batteries having high voltage, high power capacity and very good cycle life ([0002]).
Morita and Huang are analogous art because they are concerned with the same field of endeavor, namely secondary batteries comprising a combination of two positive electrode active materials (combination of layered and olivine-type) in the positive electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morita by incorporating a weight ratio of 90/10 of the lithium composite metal oxide to olivine-type material and the active material being 90% by weight of the electrode, which falls within the claimed range, because Huang teaches producing a battery with improved characteristics.
Regarding claim 6, modified Morita discloses all of the claim limitations as set forth above.  However, Morita does not disclose the first positive active material and the second positive active material are included in a weight ratio of about 97 : 3 to about 80 : 20. 
Huang discloses a high performance composite electrode material (Title, Abstract) comprising a mixture of first and second materials, wherein the first material is chosen among lithium composite metal oxide including Co, Ni, etc. and the second material is LiFePO4 in a weight ratio of 90/10, and the active material is 90% by weight of the electrode ([0028]-[0030]).  Huang further discloses producing anodes and cathodes for rechargeable batteries having high voltage, high power capacity and very good cycle life ([0002]).
Morita and Huang are analogous art because they are concerned with the same field of endeavor, namely secondary batteries comprising a combination of two positive electrode active materials (combination of layered and olivine-type) in the positive electrode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Morita by incorporating a weight ratio of 90/10 of the lithium composite metal oxide to olivine-type material because Huang teaches producing a battery with improved characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-12 of copending Application No. 16/460,765 in view of Visco et al. (US 2017/0229731 A1), Shiu et al. (US 2018/0083312 A1) and Huang et al. (US 2007/0057228 A1). 
Claims 1-2, 4-12 of copending Application No. 16/460,765 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Huang discloses a high performance composite electrode material (Title, Abstract) comprising a mixture of first and second materials, wherein the first material is chosen among lithium composite metal oxide including Co, Ni, etc. and the second material is LiFePO4 in a weight ratio of 90/10, and the active material is 90% by weight of the electrode ([0028]-[0030]).  Huang further discloses producing anodes and cathodes for rechargeable batteries having high voltage, high power capacity and very good cycle life ([0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending application by incorporating a weight ratio of 90/10 of the lithium composite metal oxide to olivine-type material and the active material being 90% by weight of the electrode, which falls within the claimed range, because Huang teaches producing a battery with improved characteristics.
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14 of copending Application No. 16/460,779 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-2, 4-14 of copending Application No. 16/460,779 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/863,679 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-19 of copending Application No. 16/863,679 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/862,638 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-19 of copending Application No. 16/862,638 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/864,858 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 16/864,858 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/864,384 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 16/864,384 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/862,866 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 16/862,866 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/864,294 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 16/864,294 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/844,914 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-21 of copending Application No. 16/844,914 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/901,522 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-22 of copending Application No. 16/901,522 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/901,527 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 16/901,527 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,034 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 17/014,034 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/014,061 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-20 of copending Application No. 17/014,061 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/014,089 in view of Visco et al. (US 2017/0229731 A1), and Shiu et al. (US 2018/0083312 A1). 
Claims 1-18 of copending Application No. 17/014,089 discloses the subject matter of claims 1-17 of the instant application except for the claimed electrode laminate ratio (L/W), electrode laminate volume, the positive active material layer comprising first and second positive active materials, and the energy density range.
Visco discloses a lithium battery comprising an electrode assembly including a solid electrolyte having an area aspect ratio at least 2 (Title, Abstract, [0351]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the aspect ratio of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the area aspect ratio of the electrode laminate to be greater than 2 as taught by Visco ([0351]). 
Visco further discloses the dimensions of the length and width being greater than 5 cm and greater than 1 cm, respectively ([0351]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the electrode laminate since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art to adjust the dimensions of the electrode laminate in order to obtain the desired battery output. 
Shiu discloses an electrode assembly having a volumetric energy density greater than 550 Wh/l ([0034]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” 
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/11/2022